OPINION OF THE COURT
Order reversed, with costs, and judgment granted in favor of plaintiff declaring that the sale of tickets for the use of plaintiffs rides is not subject to sales tax pursuant to Tax Law § 1105 (f) (1). We agree with the dissenters below that there is an ambiguity in the statutory scheme which must be construed most strongly in favor of the taxpayer and against the government, and that defendant’s reliance upon its own regu*935lotion is misplaced because the regulation runs counter to the statute it was intended to implement.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.